DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-12, 14, 15, 17, 20, 22, 27, and 29, are pending as amended 7/22/20, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12, 14, 15, 17, 20, 22, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,626,393. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: Patent Claim 1 recites a one or more gRNAs with the 5’ targeting and 3’ tracer RNA, a cationic lipid, and a non-cationic lipid.
Claim 2: Claim 1 also contains an mRNA encoding a Cas9.
Claim 3: Patent Claim 2 further requires the NLS.
Claim 5: Patent Claim 3 requires the same Markush of sequences.
Claim 6: Patent Claim 4 requires the same Markush of cationic lipids.
Claim 7: Patent Claim 5 requires Cholesterol as the non-cationic lipid.
Claim 8: Patent Claim 6 requires the phospholipid as the non-cationic lipid.
Claim 9: Patent Claim 7 requires the conjugated, aggregation-inhibiting, lipid.
Claim 10: Patent Claim 8 requires the PEG-lipid.
Claim 11: Patent Claim 9 requires the PEG-DAA conjugate.
Claim 14: Patent Claim 11 requires the encapsulation of the gRNA.
Claim 15: Claim 12 has the same lipid:gRNA mass ratio range.
Claim 17: Patent Claim 13 requires the election dense core.
Claim 20: Patent Claim 10 contains the same range of aggregation-inhibiting to total lipid in mol %.
	Claim 22: Patent Claim 14 requires the same two different gRNAs.
	Claim 27: Claim 1 requires the pharmaceutically-acceptable carrier.
	Claim 29: Claim 29 contains the same step of contacting, and silencing of the target gene.

Claims 1-3, 5-12, 14, 15, 17, 20, 22, 27, and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,626,393 in view of 8,466,122. 
As shown above, the various claims are obvious over the ‘393 patent alone.  However, the use of PEG2000-C-DMA is not specifically claimed.
On the other hand, the Artisan, interested in delivery of nucleic acids through nucleic acid – lipid particles, would be aware of the ‘122 patent.  The ‘122 patent teaches the use of PEG2000-C-DMA as a preferred lipid to be within similar lipid-nucleic acid particles (e.g., col. 99, penultimate paragraph).
Thus, it would have been obvious to use the PEG2000-C-DMA in the present invention.  The Artisan would do so, and expect success, as the particular lipid conjugate was already known to work in similar particles. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633